Citation Nr: 0313222	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  97-28 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for optic atrophy and pernicious anemia, asserted 
to be secondary to in-service exposure to Agent Orange or 
other herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from June 1967 to 
May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

Following notification of the March 1997 decision, the 
veteran perfected a timely appeal with respect to the 
continued denial of his claim.  In August 1999, the Board 
determined that new and material evidence sufficient to 
reopen the previously denied claim for service connection for 
optic atrophy and pernicious anemia, asserted to be secondary 
to in-service exposure to Agent Orange or other herbicides, 
had not been received.  

The veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
November 2000, the Court issued an Order vacating that part 
of the August 1999 decision which had continued the previous 
denials of service connection for optic atrophy and 
pernicious anemia, asserted to be secondary to in-service 
exposure to Agent Orange or other herbicides, and remanding 
the matter to the Board for further development consistent 
with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  

Thereafter, in December 2001, the Board remanded to the RO 
the issue of whether new and material evidence sufficient to 
reopen a claim of entitlement to service connection for optic 
atrophy and pernicious anemia for further evidentiary 
development consistent with the VCAA.  Following completion 
of the requested development as well as a continued denial of 
the veteran's petition, the RO, in May 2003, returned the 
file to the Board for final appellate review of this 
remaining claim.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  In an April 1995 rating decision, the RO continued prior 
denials of service connection for optic atrophy and 
pernicious anemia, asserted to be secondary to in-service 
exposure to Agent Orange and other herbicides.  Although 
notified of the denial, the veteran did not initiate an 
appeal of the April 1995 decision.  

3.  The evidence received since the April 1995 denial of the 
veteran's petition to reopen his previously denied claim for 
service connection for optic atrophy and pernicious anemia, 
asserted to be secondary to in-service exposure to Agent 
Orange and other herbicides, does not bear directly and 
substantially upon the specific matter under consideration, 
is either cumulative or redundant, and, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
optic atrophy and pernicious anemia, asserted to be secondary 
to in-service exposure to Agent Orange and other herbicides.  


CONCLUSIONS OF LAW

1.  The April 1995 denial of the veteran's petition to reopen 
his previously denied claim for service connection for optic 
atrophy and pernicious anemia, asserted to be secondary to 
in-service exposure to Agent Orange and other herbicides, is 
final.  38 U.S.C.A. § 7105(a), (c), (d)(3) (West 2002); 
38 C.F.R. §§ 20.200, 20.302, 20.1103 (1994).  

2.  The evidence received since the April 1995 continued 
denial of service connection for optic atrophy and pernicious 
anemia, asserted to be secondary to in-service exposure to 
Agent Orange and other herbicides, is not new and material, 
and the claim for service connection for optic atrophy and 
pernicious anemia, asserted to be secondary to in-service 
exposure to Agent Orange and other herbicides, is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the VCAA.  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In April 2002 and July 2002 letters as well as 
the April 2003 supplemental statement of the case, the RO, 
along with the Board in its December 2001 remand, informed 
the veteran and his representative of the recently enacted 
VCAA, the criteria used to adjudicate his new and material 
claim, the type of evidence needed to substantiate this 
issue, as well as the specific type of information necessary 
from him.  In May 2003, the veteran specifically stated that 
he had no additional relevant evidence to submit and 
requested that his claims folder be forwarded to the Board.  
As such, VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran.  As 
such, the Board finds that VA has met the requirements of the 
VCAA and its implementing regulations and will proceed to 
address the veteran's new and material claim based upon a 
complete and thorough review of the pertinent evidence 
associated with his claims folder.  

Factual Background

Initially, in a December 1980 decision, the Board denied 
service connection for optic atrophy and pernicious anemia.  
At the time of the Board's decision, the veteran contended 
that he incurred these disorders as a result of the Agent 
Orange to which he was exposed during his active military 
duty in Vietnam.  

According to the veteran's DD 214, Armed Forces Of The United 
States Report Of Transfer Or Discharge, the veteran had 
approximately ten months of foreign and/or sea service.  He 
received the Vietnam Service Medal as well as the Vietnam 
Campaign Medal.  A DA Form 20, Enlisted Qualification Record, 
indicates that the veteran served in Vietnam from July 1968 
to June 1969.  A September 1978 report from the National 
Personnel Records Center indicates that the "veteran's 
military record does not have any entries in it to reflect 
exposure to defoliants."  

The service medical records are negative for complaints of, 
treatment for, or findings of optic atrophy and pernicious 
anemia.  An ophthalmologic consultation completed in June 
1967 demonstrated hyperopia of insignificant degree.  

Following discharge from service, the veteran was first 
treated for decreased visual acuity in May 1976.  Subsequent 
post-service private medical records dated from December 1976 
to August 1977 reflect treatment for diagnosed optic atrophy 
and pernicious anemia with subacute combining degeneration.  

A VA ophthalmological examination conducted in October 1977 
resulted in an impression of bilateral temporal optic 
atrophy.  Additionally, the examiner expressed his opinion 
that these eye findings were "consistent with 
tobacco-alcohol amblyopia."  The examiner further concluded 
that the findings of sensory changes as well as some weakness 
were best explained with a diagnosis of pernicious anemia.  

In May 1980, the veteran underwent another VA ophthalmology 
examination.  The physician noted that the veteran was, at 
that time, seeking treatment for exposure to Agent Orange.  
Following a review of the veteran's record as well as an 
examination of him, the examiner diagnosed severe bilateral 
optic atrophy (resulting in near total blindness) which had 
been previously diagnosed as tobacco-alcohol amblyopia as 
well as pernicious anemia (by history) which was under 
control with B-12 injections.  

Based on this evidence, the Board, in December 1980, denied 
the veteran's claim of entitlement to service connection for 
optic atrophy and pernicious anemia.  The Board explained 
that the medical reports available at that time failed to 
provide evidence of a relationship between these diagnosed 
disorders and the veteran's active military duty, including 
the alleged in-service exposure to defoliants.  

Thereafter, in April 1990, the veteran submitted a petition 
to reopen his claim for service connection for optic atrophy 
and pernicious anemia.  He continued to maintain that he 
incurred these disorders as a result of in-service exposure 
to Agent Orange or other herbicides.  In March 1994, the RO 
denied the veteran's petition.  Following receipt of 
notification of the decision, the veteran filed a notice of 
disagreement with the denial.  In June 1994, the RO issued a 
statement of the case on this issue.  The veteran did not 
submit a substantive appeal.  

Subsequently, by an April 1995 rating action, the RO 
determined that new and material evidence sufficient to 
reopen the previously denied claim of entitlement to service 
connection for optic atrophy and pernicious anemia, asserted 
to be secondary to in-service Agent Orange exposure, had not 
been received.  The evidence received since March 1994 
included duplicate, as well as new, private medical records 
reflecting treatment for pernicious anemia and optic atrophy 
between May 1976 and October 1994.  As these additional 
documents did not provide competent evidence of an 
association between the veteran's pernicious anemia and optic 
atrophy and his active military duty, including any Agent 
Orange or other herbicides to which he may have been exposed 
during such service, the RO denied the veteran's petition to 
reopen his previously denied claim for service connection for 
pernicious anemia and optic atrophy, asserted to be secondary 
to in-service exposure to Agent Orange or other herbicides.  
The RO further noted that current regulations did not 
recognize optic atrophy and pernicious anemia as being due to 
Agent Orange exposure.  Although notified of this decision 
later in April 1995, the veteran did not initiate an appeal 
of the denial.  

In September 1996, the veteran submitted his current petition 
to reopen his previously denied claim for service connection 
for optic atrophy and pernicious anemia, asserted to be 
secondary to in-service exposure to Agent Orange or other 
herbicides.  During the current appeal, the veteran has 
continued to maintain that he incurred optic atrophy and 
pernicious anemia as a result of in-service exposure to Agent 
Orange or other herbicides.  See, e.g., June 1998 hearing 
transcript (T.) at 1-6.  

Also procured during the current appeal were duplicate, as 
well as new, medical records reflecting treatment for 
pernicious anemia and optic atrophy between December 1976 and 
September 2002.  In particular, in a September 2002 letter, 
the veteran's private physician explained that he had first 
treated the veteran for optic atrophy in April 1997 and that, 
at the time of the initial evaluation, he had informed the 
veteran that "there was no specific reason as to why the 
optic atrophy had occurred."  

Analysis

As previously noted in this decision, by an April 1995 rating 
action, the RO determined that no new and material evidence 
sufficient to reopen the previously denied claim of 
entitlement to service connection for optic atrophy and 
pernicious anemia, asserted to be secondary to in-service 
exposure to Agent Orange or other herbicides had been 
received.  Specifically, the RO held that the additional 
evidence received since the last prior final denial of this 
service connection claim in March 1994 included duplicate, as 
well as new, private medical records reflecting treatment for 
pernicious anemia and optic atrophy between May 1976 and 
October 1994.  Importantly, however, the RO determined that 
these additional documents did not provide competent evidence 
of an association between the veteran's optic atrophy and 
pernicious anemia and his active military duty, including any 
Agent Orange or other herbicides to which he may have been 
exposed during such service.  It was further noted that 
current regulations did not recognize these disabilities as 
being due to Agent Orange exposure.  

One week later in April 1995, the RO notified the veteran of 
the decision.  However, the veteran failed to initiate an 
appeal of the denial by filing a notice of disagreement.  
Consequently, the April 1995 denial of service connection for 
optic atrophy and pernicious anemia, asserted to be secondary 
to in-service exposure to Agent Orange and other herbicides 
became final.  See, 38 U.S.C.A. § 7105(a), (c), (d)(3); 
38 C.F.R. §§ 20.200, 20.302, 20.1103.  

However, the veteran may reopen his claim by submitting new 
and material evidence.  38 C.F.R. § 3.156(a) (effective prior 
to August 29, 2001).  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
See also, Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).  In deciding the issue of whether newly received 
evidence is "new and material," the credibility of the 
evidence must be presumed.  Justus v. Principi, 
3 Vet.App. 510, 512, 513 (1992).  

As a thorough review of the claims folder indicates, the RO, 
along with the Board, has consistently denied 
service-connection for optic atrophy and pernicious anemia, 
asserted to be secondary to in-service exposure to 
herbicides.  These denials have been based upon the lack of 
competent medical evidence in the claims folder specifically 
associating the veteran's current disabilities (e.g., optic 
atrophy and pernicious anemia) with his active military duty 
and, in particular, to in-service exposure to Agent Orange.  
This rationale was the same reasoning used by the RO to deny 
the veteran's petition in April 1995, which was the last 
prior final denial of this claim.  

The Board agrees.  The additional evidence received since the 
last final denial of the veteran's claim for service 
connection for optic atrophy and pernicious anemia, asserted 
to be secondary to in-service exposure to Agent Orange, in 
April 1995, includes duplicate private medical reports 
previously considered as well as new private medical records 
dated until September 2002.  Significantly, none of the these 
additional reports reflect an association between the 
veteran's optic atrophy and pernicious anemia and in-service 
exposure to Agent Orange or some other herbicide.  See, 
38 U.S.C.A. §§ 1110, 1113, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307(a)(6), 3.309(e) (2002).  

Accordingly, the Board must conclude, therefore, that the 
additional evidence received since the prior final denial of 
service connection for optic atrophy and pernicious anemia, 
asserted to be secondary to in-service exposure to Agent 
Orange or other herbicides, does not bear directly and 
substantially upon the specific matter under consideration, 
is either cumulative or redundant, and, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to decide 
fairly the merits of the claim for service connection for 
optic atrophy and pernicious anemia, asserted to be secondary 
to in-service exposure to Agent Orange.  See, 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  As such, 
the additional evidence received since the April 1995 rating 
action is not new and material, as contemplated by the 
pertinent law and regulations, and cannot serve as a basis to 
reopen the veteran's claim for service connection for optic 
atrophy and pernicious asthma, asserted to be secondary to 
in-service exposure to Agent Orange or to other herbicides.  
See, 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a) (effective 
prior to August 29, 2001).  


ORDER

New and material evidence not having been received to reopen 
the previously denied claim of entitlement to service 
connection for optic atrophy and pernicious anemia, asserted 
to be secondary to in-service exposure to Agent Orange and 
other herbicides, the appeal is denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

